Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1038
                       Lower Tribunal No. 17-20857
                          ________________


                            Eliezer Taveras,
                                  Appellant,

                                     vs.

                            U.S. Bank, N.A.,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

     Eliezer Taveras, in proper person.

     Bryan Cave Leighton Paisner LLP, and W. Bard Brockman and
Ezequiel J. Romero, for appellee.


Before LOGUE, LINDSEY, and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Rivas v. Bank of New York Mellon, 244 So. 3d 334, 335

(Fla. 4th DCA 2018) (“The appellant may not attack the underlying

foreclosure judgment through appeal of an order granting possession of the

property after sale.”).




                                    2